DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 26 August 2021 and 13 April 2022 is/are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, and mutatis mutandis claims 14 and 20, recites the limitation “wherein the first syllable is a combination of at least one phoneme” in lines 3-4 of claim 1. The broadest reasonable interpretation of the phrase “at least one phoneme” includes one phoneme.  However, the first syllable cannot be a combination of one phoneme, as a combination requires two or more elements. As such, this limitation is unclear and is therefore rejected.
Claim 1, and mutatis mutandis claims 14 and 20, recites the limitation “obtaining a sentence to which the to-be-converted word belongs” in line 5 of claim 1. However, as the sentence is composed of words, presumably the “converted word” and the “to-be-converted word,” Examiner understands obtaining the sentence as necessarily resulting in obtaining all words which comprise said sentence. Therefore, it is unclear how a word which is “to-be converted” remains “to-be-converted” once the sentence to which it belongs is obtained.
Claim 1, and mutatis mutandis claims 14 and 20, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are generally described as follows:  
Applicant claims “decoding the audio data” in line 3 of claim 1. However, the audio data is only disclosed as obtained, and is not disclosed as being encoded. Applicants specification further includes the possibility that applicant is using the word “decoding” to mean extracting.  However, applicant fails to affirmatively define decoding as meaning extracting, thus the meaning of the word “decoding” in this context is unclear.
Applicant recites “obtaining audio data to be recognized” and “decoding the audio data to obtain a first syllable.” Applicant then claims obtaining a sentence to which the to-be-converted word belongs before obtaining a second syllable. However, it is unclear how a sentence may be obtained prior to obtaining any words comprising said sentence. Thus, applicant's claim apparently includes obtaining a sentence prior to the sentence being formed, thus indicating a missing method step. 
Applicant discloses “a converted word in the sentence.” However, the converted word calls for a step of conversion to create the converted word. As there is no corresponding step, this constitutes a missing essential method step.
Claims 2-13 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, at least due to their dependency from a rejected base claim.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 14, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon (U.S. Pat. App. Pub. No. 2004/0172247, hereinafter Yoon).

Regarding claim 1, Yoon discloses A method for speech recognition, comprising (“a continuous speech recognition system”; Yoon, ¶¶ [0022]): obtaining audio data to be recognized (The system receives “a speech signal, which is digitized via pre-processing”; Yoon, ¶¶ [0023]); decoding the audio data to obtain a first syllable of a to-be-converted word, (“The feature extraction unit 41 extracts effective feature vectors from a speech signal” where “the search unit 42 searches for most likelihood word sequences among from the feature vectors” the most likely word sequences having an “onset of the initial syllable” where the initial syllable of the following word is the first syllable of a to-be-converted word; Yoon, ¶¶ [0023], [0024], [0026]) wherein the first syllable is a combination of at least one phoneme corresponding to the to-be-converted word (“The coda of the last syllable of the first word and the onset of the initial syllable{wherein the first syllable…} of the second word, which form a phonemic pair {...is a combination of at least one phoneme}”; Yoon, ¶¶ [0027]); obtaining a sentence to which the to-be-converted word belongs and a converted word in the sentence (“the search unit 42 searches for most likelihood word sequences {obtaining a sentence to which the to-be-converted word belongs…} among from the feature vectors” where the sentence comprises at least a “preceding word {converted word}” and a “following word {to-be-converted word}”; Yoon, ¶¶ [0024], [0026]), and obtaining a second syllable of the converted word (the system further obtains “last syllable of the preceding word”; Yoon, ¶¶ [0026]); encoding the first syllable and the second syllable to generate first encoding information of the first syllable (“The inter-word phonetic information storing unit 45 stores as inter-word phonetic information in a matrix form a series of phonemic pairs, which appear between words under phonological rules. Each phonemic pair is basically comprised of the coda of the last syllable of a first word and the onset of the initial syllable of a second word following the first word.”; Yoon, ¶¶ [0027]); and decoding the first encoding information to obtain a text corresponding to the to-be-converted word (“The post-processing unit 47 rescores the word sequences searched by the search unit 42 with reference to the inter-word phonetic information... and combines the resultant word sequences into syllable clusters to output the result in text form.”; Yoon, ¶¶ [0029]).

Regarding claim 14, Yoon discloses An apparatus for speech recognition, comprising (“a continuous speech recognition system”; Yoon, ¶¶ [0022]) : a non-transitory computer-readable medium including computer-executable instructions stored thereon (The system includes “ROM (Read Only Memory)/RAM (Random Access Memory) 250” storing “instructions from the system control unit 240”; Yoon, ¶¶ [0054], [0068]), and an instruction execution system which is configured by the instructions to implement at least one of (The “system control unit 240” provides instructions for implementing the “present invention based on the above described principles”; Yoon, ¶¶ [0069], [0051]) : a first obtaining module, configured to obtain audio data to be recognized (The system receives “a speech signal, which is digitized via pre-processing”; Yoon, ¶¶ [0023]); a second obtaining module, configured to decode the audio data to obtain a first syllable of a to-be-converted word, (“The feature extraction unit 41 extracts effective feature vectors from a speech signal” where “the search unit 42 searches for most likelihood word sequences among from the feature vectors” the most likely word sequences having an “onset of the initial syllable” where the initial syllable of the following word is the first syllable of a to-be-converted word; Yoon, ¶¶ [0023], [0024], [0026]) wherein the first syllable is a combination of at least one phoneme corresponding to the to-be-converted word (“The coda of the last syllable of the first word and the onset of the initial syllable{wherein the first syllable…} of the second word, which form a phonemic pair {...is a combination of at least one phoneme}”; Yoon, ¶¶ [0027]); a third obtaining module, configured to obtain a sentence to which the to-be-converted word belongs and a converted word in the sentence (“the search unit 42 searches for most likelihood word sequences {obtaining a sentence to which the to-be-converted word belongs…} among from the feature vectors” where the sentence comprises at least a “preceding word {converted word}” and a “following word {to-be-converted word}”; Yoon, ¶¶ [0024], [0026]), and obtain a second syllable of the converted word (the system further obtains “last syllable of the preceding word”; Yoon, ¶¶ [0026]); an encoding module, configured to encode the first syllable and the second syllable to generate first encoding information of the first syllable (“The inter-word phonetic information storing unit 45 stores as inter-word phonetic information in a matrix form a series of phonemic pairs, which appear between words under phonological rules. Each phonemic pair is basically comprised of the coda of the last syllable of a first word and the onset of the initial syllable of a second word following the first word.”; Yoon, ¶¶ [0027]); and a decoding module, configured to decode the first encoding information to obtain a text corresponding to the to-be-converted word. (“The post-processing unit 47 rescores the word sequences searched by the search unit 42 with reference to the inter-word phonetic information... and combines the resultant word sequences into syllable clusters to output the result in text form.”; Yoon, ¶¶ [0029]).

Regarding claim 20, Yoon discloses A non-transitory computer-readable storage medium having computer instructions stored thereon, (The “a continuous speech recognition system” as implemented through “ROM (Read Only Memory)/RAM (Random Access Memory) 250” storing “instructions from the system control unit 240”; Yoon, ¶¶ [0022], [0054], [0068]) wherein the computer instructions are configured to cause a computer to execute a method for speech recognition (the system including instructions for implementing the “present invention based on the above described principles”; Yoon, ¶¶ [0069], [0051]), and the method comprises: obtaining audio data to be recognized (The system receives “a speech signal, which is digitized via pre-processing”; Yoon, ¶¶ [0023]); decoding the audio data to obtain a first syllable of a to-be-converted word, (“The feature extraction unit 41 extracts effective feature vectors from a speech signal” where “the search unit 42 searches for most likelihood word sequences among from the feature vectors” the most likely word sequences having an “onset of the initial syllable” where the initial syllable of the following word is the first syllable of a to-be-converted word; Yoon, ¶¶ [0023], [0024], [0026]) wherein the first syllable is a combination of at least one phoneme corresponding to the to-be-converted word (“The coda of the last syllable of the first word and the onset of the initial syllable{wherein the first syllable…} of the second word, which form a phonemic pair {...is a combination of at least one phoneme}”; Yoon, ¶¶ [0027]); obtaining a sentence to which the to-be-converted word belongs and a converted word in the sentence (“the search unit 42 searches for most likelihood word sequences {obtaining a sentence to which the to-be-converted word belongs…} among from the feature vectors” where the sentence comprises at least a “preceding word {converted word}” and a “following word {to-be-converted word}”; Yoon, ¶¶ [0024], [0026]), and obtaining a second syllable of the converted word (the system further obtains “last syllable of the preceding word”; Yoon, ¶¶ [0026]); encoding the first syllable and the second syllable to generate first encoding information of the first syllable (“The inter-word phonetic information storing unit 45 stores as inter-word phonetic information in a matrix form a series of phonemic pairs, which appear between words under phonological rules. Each phonemic pair is basically comprised of the coda of the last syllable of a first word and the onset of the initial syllable of a second word following the first word.”; Yoon, ¶¶ [0027]); and decoding the first encoding information to obtain a text corresponding to the to-be-converted word. (“The post-processing unit 47 rescores the word sequences searched by the search unit 42 with reference to the inter-word phonetic information... and combines the resultant word sequences into syllable clusters to output the result in text form.”; Yoon, ¶¶ [0029]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Non-patent Literature to Zhang (S. Zhang, M. Lei, Y. Liu and W. Li, “Investigation of Modeling Units for Mandarin Speech Recognition Using DFSMN-CTC-sMBR,” ICASSP 2019 - 2019 IEEE International Conference on Acoustics, Speech and Signal Processing (ICASSP), 2019, pp. 7085-7089, doi: 10.1109/ICASSP.2019.8683859) discloses a DFSMN-CTC-sMBR acoustic model and a hybrid Character-Syllable modeling unit which mixes high frequency Chinese characters and syllables.
Moritz et al. (U.S. Pat. App. Pub. No. 2021/0183373) discloses systems and methods for streaming end-to-end speech recognition with joint frame-synchronous decoding (FSD) and label-synchronous decoding (LSD).
Li et al. (WO Pub. No. 2014/035437) discloses user disambiguation of Chinese speech recognition inputs based on unprompted character description cues.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean E. Serraguard whose telephone number is (313)446-6627. The examiner can normally be reached 07:00-17:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel C. Washburn can be reached on (571) 272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean E Serraguard/Patent Examiner, Art Unit 2657                                                                                                                                                                                                        
/LAMONT M SPOONER/Primary Examiner, Art Unit 2657                                                                                                                                                                                                        
10/21/2022